Case 3:19-cv-01651-S Document 37 Filed 09/09/19 Page1of1i PagelD 302

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

DEIDRA M. ROPER a/k/a
“SPINDERELLA” and SPINDERELLA
ENTERTAINMENT, LLC

V. CIVIL ACTION NO. 3:19-CV-1651-8
CHERYL JAMES-WRAY a/k/a
CHERYL JAMES, SANDRA

DENTON, JAMES MAYNES, and $8 &
C PRODUCTIONS, INC.

6On OD 6G5 600 66h GOd 60a 6a con Ua

ORDER
This Order addresses the parties’ Agreed Motion to Permit Plaintiffs to File a Second
Amended Complaint and to Extend Defendants’ Responsive Pleading and Briefing Deadlines
[ECF No. 35]. The Court grants the Motion in part. Plaintiffs are granted leave to file a Second
Amended Complaint.
SO ORDERED.
SIGNED September Y, 2019,

KaruQp

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
